By the Court, Marcy, J.
It is contended on the part of the plaintiff, that the warrant under which the arrest was made is void, and- that the officer acting under it is not protected even in what he did in Genesee county, because it *613appeared from the face of the warrant that the crime imputed to the plaintiff was not committed in the county of Genesee, of which the magistrate issuing it was a justice. It is a general principle that a justice of the peace can only act in his county and for his county, but there are some exceptions to this rule. Whether the present case comes within either of these exceptions, it is not necessary to decide.
It is further said by the plaintiff, that the arrest in Monroe county was without authority, and the defendant’s bringing him without authority into Genesee county, and continuing the imprisonment there, he cannot, under these circumstances, justify the imprisonment, even in Genesee, though the warrant should be considered valid in that county. It is not necessary to decide this question; for if the arrest and imprisonment were not illegal in Monroe, the imprisonment in Genesee was not unlawful; and if the arrest was illegal in Monroe, that is enough to sustain the verdict for the very moderate damages given, if the imprisonment in Genesee could be justified under the warrant.
But it is said by the defendant, that the act done in Monroe should have been excluded from the consideration of the jury, because, under the statute, (1 R. L. 155,) he could not be tried in any other county than that in which the act complained of was done. To entitle the defendant to the protection of this statute, he must act in obedience to the warrant. (3 Burr. 1767.) He cannot have the benefit of it, if he acts upon a legal warrant beyond the jurisdiction of the court, or magistrate issuing it.
It is contended that the endorsement of the warrant in Monroe county, gave it the same validity there that it had in Genesee. The justice in Monroe did not pursue the directions of the statute. If he had given to the defendant, unaccompanied by the warrant, such a writing as he endorsed upon it, the defendant could not have justified any act under it, nor could he have claimed the benefit of any of the statutes in favor of constables, justices of the peace, and other public officers. He would not have been acting within his *614jurisdiction, which was the county of Genesee, nor upon a valid warrant.
It is contended that the endorsement was only a complionce the second section of the act for the apprehension of felons and other offenders. (1 R. L. 149.) The endorsement directs that to be done which the act does not allow, and so far it is unauthorized, and affords no protection to any person executing the warrant under its authority. But if we consider the endorsement as the mere backing of the warrant allowed by the act, it will not subserve the purpose for which the defendant produced it on the trial. The extent of the defendant’s powers under the warrant, after being endorsed by a justice in the county of Monroe, is clearly specified. The constable could, by virtue of it, only arrest the plaintiff, and take him before a justice of the peace of Monroe county, to give bail, if the offence was bailable, or convey him to the county where the offence was committed. This was the authority given to the defendant on the assumption that the warrant was valid and regularly endorsed under the statute. He could have arrested the plaintiff, and conveyed him to a justice of the peace in Monroe, or to one in Niagara, where the offence was alleged to have been committed. He had no authority whatever to carry him to the county of Genesee. He cannot be considered as doing this by virtue of his office as a constable of Genesee, and therefore 'cannot claim the benefit of the act requiring plaintiffs, when they sue justices and other officers, for acts done by them in virtue of their offices, to lay the venue in the county where the acts are performed.
Motion for a new trial denied.